UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMay 26, 2013 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-619 WSI Industries, Inc. (Exact name of registrant as specified in its charter) Minnesota 41-0691607 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 213 Chelsea Road, Monticello, Minnesota (Address of principal executive offices) (Zip Code) (763) 295-9202 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "larger accelerated filer," "accelerated filer" and "smaller reporting company" inRule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer☐ Non-accelerated filer ☐ Smaller reporting company☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐ No ☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 2,904,579 shares of common stock were outstanding as of July 2, 2013. WSI INDUSTRIES, INC. AND SUBSIDIARIES INDEX . Page No PART I. FINANCIAL INFORMATION: Item 1. Financial Statements Condensed Consolidated Balance Sheets May 26, 2013 and August 26, 2012 (Unaudited) 3 Condensed Consolidated Statements of Operations Thirteen and Thirty-nine weeks ended May 26, 2013 and May 27, 2012 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows Thirty-nine weeks ended May 26, 2013 and May 27, 2012 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 - 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 - 10 Item 4. Controls and Procedures 10-11 PART II. OTHER INFORMATION: Item 1A. Risk Factors 11 Item 6. Exhibits 11 Signatures 12 2 Item I. Financial Statements WSI INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) May 26, August 26, Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid and other current assets Deferred tax assets Total Current Assets Property, Plant and Equipment ,net Goodwill and other assets, net $ $ Liabilities and Stockholders’ Equity Current Liabilities: Trade accounts payable $ $ Accrued compensation and employee withholdings Other accrued expenses Current portion of long-term debt Total Current Liabilities Long-term debt, less current portion Deferred tax liabilities Stockholders’ Equity: Common stock, par value $.10 a share; authorized 10,000,000 shares; issued and outstanding 2,903,763 and 2,913,412 shares, respectively Capital in excess of par value Deferred compensation ) ) Retained earnings Total Stockholders’ Equity $ $ See notes to condensed consolidated financial statements. 3 WSI INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) 13 weeks ended 39 weeks ended May 26, May 27, May 26, May 27, Net sales $ Cost of products sold Gross margin Selling and administrative expense Interest and other income ) Interest expense Income before income taxes Income taxes Net income $ Basic earnings per share $ Diluted earnings per share $ Cash dividend per share $ Weighted average number of common shares outstanding, basic Weighted average number of common shares outstanding, diluted See notes to condensed consolidated financial statements. 4 WSI INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) 39 weeks ended May 26, May 27, Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net earnings to net cash provided by (used in) operating activities: Depreciation Amortization - Gain on sale of equipment ) - Net tax benefits related to share-based compensation ) - Deferred taxes Stock option compensation expense Changes in assets and liabilities: Decrease (increase) in accounts receivable ) Increase in inventories ) ) Increase in prepaid expenses ) ) (Decrease) increase in accounts payable and accrued expenses ) Net cash provided by (used in) operations ) Cash Flows From Investing Activities: Proceeds from sale of equipment - Purchase of property, plant and equipment ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Proceeds from issuance of long-term debt - Payments of long-term debt ) ) Issuance of common stock - Net tax benefits related to share-based compensation - Deferred financing costs ) - Dividends paid ) ) Net cash provided by (used in) financing activities ) Net Decrease In Cash And Cash Equivalents ) ) Cash And Cash Equivalents At Beginning Of Year Cash And Cash Equivalents At End Of Reporting Period $ $ Supplemental cash flow information: Cash paid during the period for: Interest $ $ Income taxes $ $ Payroll withholding taxes in cashless stock option exercise $ $ Non-cash investing and financing activities: Acquisition of machinery through financing $ $ See notes to condensed consolidated financial statements. 5 WSI INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.
